Citation Nr: 0024758	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  95-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.  

2.  Entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness.  

3.  Entitlement to service connection for a skin disorder, 
manifested by solar lentigo and multiple cherry angiomas on a 
direct basis.  

4.  Entitlement to service connection for a skin disorder, 
manifested by solar lentigos and multiple cherry angiomas as 
a manifestation of an undiagnosed illness.  

5.  Whether there was a timely substantive appeal to the 
October 1995 Statement of the Case denying a rating for 
service connected lumbar strain in excess of that assigned.  

6.  Whether there was a timely substantive appeal to the 
October 1995 Statement of the Case denying a rating in excess 
of that assigned for service connected multiple joint 
polyarthralgia (formerly classified as undiagnosed "body 
aches"). 

7.  Entitlement to an increase in the 20 percent evaluation 
assigned from July 31, 1996 service-connected chronic lumbar 
strain.  

8.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected degenerative 
arthritis of the right knee.  

9.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected degenerative 
arthritis of the right shoulder.  

10.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected degenerative 
arthritis of the right elbow.  

11.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected degenerative 
arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active duty from December 1990 to May 1991.  
The record also shows that the veteran had 4 months of 
additional unspecified prior active service.  The veteran is 
not contending onset of any of the conditions for which 
service connection is being requested during any prior period 
of service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions in February 
and June 1995.  In February 1995, the RO granted service 
connection for body aches, rated noncompensably disabling, 
effective from November 2, 1994, and denied service 
connection for sinusitis, a right shoulder disorder, fatigue 
as an undiagnosed illness, and a skin disorder, claimed as 
red spots, as an undiagnosed illness.  In June 1995, the RO 
granted service connection for chronic lumbar strain and 
assigned a noncompensable evaluation, effective from February 
23, 1994.  A personal hearing was held at the RO in July 
1996.  

By rating action in September 1996, the RO assigned an 
increased rating to 10 percent for chronic lumbar strain with 
arthritis at L3-4, effective from February 23, 1994.  

By rating action in September 1997, the RO denied service 
connection for chest pain, shortness of breath, palpitations, 
nocturia, and heartburn due to undiagnosed illness, and 
episodic paresthesia of the hands due to undiagnosed illness.  
Also, at that time, the RO recharacterized the service-
connected disability of "body aches" as polyarthralgia, 
multiple joints.  The veteran and his representative were 
notified of this decision and did not appeal.  

The Board remanded the appeal to the RO for additional 
development in October 1998.  At that time, the Board noted, 
in part, that there was a question as to whether timely 
substantive appeals had been received for the issues of the 
propriety of the ratings assigned for chronic lumbar strain 
and multiple joint polyarthralgia (formerly body aches).  The 
Board directed the RO to address these two issues, and to 
consider the issues of increased ratings for chronic lumbar 
strain and multiple joint polyarthralgia based on claims made 
(at the personal hearing) in July 1996.  

By rating action in August 1999, the RO granted service 
connection for nasal congestion/chronic sinusitis due to 
exposure to oil fires and fumes, rated noncompensable; 
assigned an increased rating to 20 percent for service-
connected lumbar strain, effective from July 31, 1996; and 
denied service connection for a skin disorder manifested by 
solar lentigo and multiple cherry angiomas (claimed as red 
spots) on a direct basis and due to undiagnosed illness, and 
fatigue, also on a direct basis and due to undiagnosed 
illness.  The RO also assigned individual ratings of 10 
percent for degenerative arthritis of the right knee, left 
knee, right shoulder, and right elbow, effective from July 
31, 1996, for the previously rated disability characterized 
as body aches/polyarthralgia. 

The issue of service connection for a skin disorder described 
by the veteran as "red spots" has been fully developed for 
appellate review.  However, when seen by VA in August 1997, 
the veteran was also noted to have a skin rash which was 
diagnosed as macular erythematous lesions on his trunk and 
lower extremities.  This recently identified skin disorder 
appears to be a separate disability from the skin disorder 
described by the veteran at the personal hearing in July 1996 
and when examined by VA in August 1996.  It does not appear 
that the RO has adjudicated the issue of this latter skin 
disorder as a manifestation of an undiagnosed illness.  This 
issue will be addressed in the Remand portion of this 
decision in order to avoid piecemeal adjudication of the 
veteran's claim.

In light of the favorable decision by the RO concerning the 
issue of service connection for sinusitis, this issue is moot 
and will not be addressed in this decision.  

In May 2000, the veteran was informed by letter of the 
Board's intent to consider the issue of the timeliness of the 
Substantive Appeal for the rating assigned for polyarthralgia 
(formerly body aches) by the February 1995 rating action, and 
the rating assigned chronic lumbar strain by the June 1995 
rating action.  

(The issues of increased ratings for lumbar strain, 
degenerative arthritis of the right knee, left knee, right 
shoulder, and right elbow and the issue of service connection 
for a skin disability characterized by erythematous lesions 
as a manifestation of an undiagnosed illness are the subjects 
of the REMAND portion of this document.)  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  

2.  The veteran has not been diagnosed with chronic fatigue 
syndrome; his claim for service connection for this 
disability is not supported by any medical evidence that 
would render the claim plausible.  

3.  The veteran has been diagnosed as having fatigue due to 
undiagnosed illness from service in Southwest Asia; his claim 
is plausible.  

4.  The veteran's fatigue is not of a compensable degree.

5.  No competent evidence has been submitted to establish 
that the veteran's skin disorder, diagnosed as solar lentigos 
and multiple cherry angiomas, is due to disease or injury in 
service.  

6.  The veteran's skin disorder (solar lentigos and multiple 
cherry angiomas) has been attributed to known clinical 
diagnoses; and thus his claim for service connection for this 
disability as an undiagnosed illness is not plausible.

7.  By rating action in February 1995, service connection was 
established for body aches (subsequently recharacterized as 
polyarthralgia, multiple joints).  

8.  A Substantive Appeal to the issue of the propriety of the 
rating assigned for body aches was not received within 60 
days after the October 1995 Statement of the Case was issued 
to the veteran, or within the remaining 1 year period from 
notice of the original rating action.  

9.  By rating action in June 1995 service connection was 
established for chronic lumbar strain.  

10.  A Substantive Appeal was not received within 60 days 
after the October 1995 Statement of the Case was issued to 
the veteran or within the remaining 1 year period from notice 
of the original rating action.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
chronic fatigue syndrome is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  Service connection for fatigue as a chronic disability as 
a manifestation of an undiagnosed illness is not warranted.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 2000); 38 
C.F.R. § 3.317 (1999).  

3.  The veteran has not submitted a well-grounded claim of 
service connection for a skin disorder, manifested by solar 
lentigos and multiple cherry angiomas on a direct basis.  
38 U.S.C.A. § 5107 (West 1991).  

4.  The veteran has not submitted a well-grounded claim for 
service connection for a skin disorder, manifested by solar 
lentigos and multiple cherry angiomas, under the provisions 
of 38 U.S.C.A. § 1117.  38 U.S.C.A. §§ 1117, 5107 (West 1991 
and Supp. 2000); 38 C.F.R. § 3.317 (1999).  

5.  The veteran did not file a timely Substantive Appeal to 
the October 1995 Statement of the Case concerning the 
propriety of the rating assigned for service-connected 
polyarthralgia, multiple joints (formerly body aches).  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (1999).  

6.  The veteran did not file a timely Substantive Appeal to 
the October 1995 Statement of the Case concerning the 
propriety of the rating assigned for service-connected 
chronic lumbar strain.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are negative for any complaints, 
abnormalities, or diagnosis of a skin disorder or fatigue.  
On a Report of Medical History in April 1991, the veteran 
reported a history of swollen or painful joints, bursitis, 
painful or "trick" shoulder or elbow, and "trick" or 
locked knee.  The veteran reported that he injured his left 
knee when he was 29 years old, and that he had prior 
operations on his right hand and left knee.  On examination 
at that time, no pertinent abnormalities were noted, and the 
veteran's skin was normal.  

On a clinical questionnaire for Southwest Asia 
Demobilization/Redeployment Medical Evaluation in May 1991, 
the veteran specifically denied any problems with fever, 
fatigue, weight loss, rash, skin infection, sores, or trouble 
sleeping.

The veteran reported the same complaints on a Report of 
Medical History for a periodic examination in December 1991.  
The veteran reported periodic pain in both shoulders for the 
past two years, and periodic muscular chest pain for many 
years.  He also noted prior surgeries on his left knee, right 
wrist, and a hernia repair in the past.  The veteran 
indicated that he was in good health and not taking any 
medications.  No pertinent abnormalities were noted on 
examination at that time, and the veteran's skin was normal.  

The veteran's DD Form 214 reflects that he was ordered to 
active duty in support of Operation Desert Storm/Shield in 
December 1990, and that he served in southwest Asia from 
February 2 to May 5, 1991.  

On his original application for VA compensation received in 
February 1994, the veteran reported that he had problems with 
sinusitis, right shoulder, back, and body aches due to 
service in Desert Storm.  The veteran reported that his 
problems began in July 1991.  

VA medical records from 1984 to 1994 show no complaints or 
abnormalities referable to any skin disorder or fatigue.  The 
records show recent treatment primarily for joint pain, sinus 
problems, and sinus headaches.  

On a Persian Gulf Registry examination in November 1993, the 
veteran reported that he served in a combat zone in the Gulf, 
and that he was involved in clearing contaminated equipment.  
The veteran denied that he had any problems with a rash but 
noted one pruritic spot on his back.  The veteran reported 
being fatigued and that he had difficulty getting up in the 
morning.  He reported headaches with sinus trouble and 
difficulty falling asleep when he had sinus headaches.  
Except for a small pinpoint lesion on the right posterior 
area of his neck, the veteran's skin was normal, and there 
were no pertinent abnormalities on examination at that time.  

Copies of private medical records from the veteran's family 
doctors, G. D. Leveaux, M.D./R. Spencer, M.D. received in May 
1994, show treatment primarily for sinus problems from 1991 
to 1993.  The reports do not reflect any complaints or 
abnormalities referable to any skin problems or fatigue.  

On a VA general examination in September 1994, the veteran 
complained of numerous problems, including fatigue and red 
spots all over his body off and on.  On examination, there 
were no red spots on any part of the veteran's body.  The 
veteran's skin, including appendages was normal.  His nose, 
sinuses, and throat were normal.  Lymphatic and endocrine 
systems were normal, and his psychiatric status was within 
normal limits.  The veteran's cardiovascular system was also 
normal.  The diagnoses included fatigue.  

By rating action in February 1995, the RO, in part, denied 
service connection for fatigue, and a skin disorder described 
as red spots.  

On VA examination of the veteran's back in April 1995, no 
pertinent skin abnormalities were noted.  

In his substantive appeal, received in September 1995, the 
veteran reported that he experienced "little red spots" on 
his body which he believed were due to having served in 
southwest Asia.  The veteran also stated that he had 
difficulty getting up in the mornings after getting 8 hours 
of sleep.  

On VA neurological examination in November 1995, the veteran 
reported that he felt tired all the time despite sleeping 10 
hours a night.  The veteran denied any cognitive complaints.  
The veteran also reported that he has recurring red spots 
over his body which last from a few weeks to several months, 
before turning brown.  On examination, the veteran had two 
minute macular lesions on his right wrist measuring no more 
than a millimeter in diameter.  There was no papilledema.  
The veteran was alert and well oriented.  There was no 
cervical adenopathy, and his neck was supple with full range 
of motion.  The impression included multiple somatic 
complaints including tiredness and increased tendency to 
sleep of unclear etiology.  

The veteran testified at a personal hearing at the RO in July 
1996 that he generally slept about 8 hours a night and had 
difficulty waking up in the morning.  The veteran reported 
that he sometimes slept through his alarm, and that it took 
him about an hour and a half to feel fully awake.  The 
veteran reported feeling fatigued during the day.  The 
veteran testified that he was not fatigued prior to serving 
in the Persian Gulf.  (T p.4)  The veteran testified that he 
had red spots on various areas of his body from time to time, 
and that they developed about two months after he returned 
home from the Gulf.  He said that the spots did not itch or 
cause any type of irritation, and that they lasted for 
several weeks before turning brown.  (T p. 5).  The veteran 
reported that he did not have any skin problems or seek any 
medical attention for skin problems during service.  (T 
p.13).  

A VA examination of the skin was conducted in August 1996.  
At that time, the veteran reported that 4 to 5 months after 
returning from the Gulf, he began to develop red spots on his 
lower legs, arms, chest, and back.  The veteran described the 
spots as being bright red at first, and that sun exposure 
made some of the areas turn brown.  The veteran reported that 
he had not been treated for his skin symptoms and did not use 
any over-the-counter medications.  The veteran reported no 
seasonal difference, and said that the spots did not appear 
to be related to any dietary factors or to his occupation.  
The veteran specifically denied any symptoms such as burning 
or stinging pain.  On examination, there were some solar-type 
lentigos across the veteran's shoulders.  The examiner 
indicated that the red spots identified by the veteran were 
all cherry angiomas in the range of 1 to 2 mm in diameter.  
The examiner noted that some of the spots were mainly on the 
veteran's trunk, but that he had a couple of spots on his 
arms and lower extremities.  The diagnoses included solar 
lentigos on the shoulders, and multiple cherry angiomas 
(about 12).  The examiner indicated that lentigos and 
angiomas were considered to be a family trait, and were not 
considered to be related to environmental or chemical-type 
factors.  

A VA examination of the joints was conducted in August 1996.  
No specific findings relating to any skin problems or fatigue 
were noted on examination.  

By rating action in September 1996, the RO continued the 
denial of the claims of service connection for a skin 
disorder and fatigue, including chronic fatigue syndrome.  

A Substantive Appeal (VA Form 9) addressing the pertinent 
issues now on appeal, including Chronic Fatigue Syndrome, was 
received in October 1996.  

On VA neurological examination in July 1997, the veteran 
reported an occasional skin rash and feeling tired on a 
constant basis since his return from the Gulf.  The veteran 
reported that he was able to function on a daily basis but 
that he had trouble swimming for more than 15 minutes.  He 
reported that he had difficult falling asleep, and that when 
he awoke in the morning he did not feel refreshed.  The 
veteran was not taking any medications and had no known 
allergies.  On examination, the veteran's strength was normal 
and there was no evidence of muscle atrophy or vesiculations.  
The examiner commented that he could not demonstrate any 
muscle fatigability.  Sensory examination was normal, and 
reflexes were symmetric.  Cerebellar functions, gait, and 
station were all normal.  There was no cervical adenopathy.  
There was a macular rash measuring about 3 cm by 1 cm 
involving the left rib cage which was reportedly present for 
the past three weeks.  There was a 1mm diameter macular rash 
in the right groin area.  The impression included fatigue and 
skin rash.  The examiner commented that he did not have a 
clear explanation for the veteran's complaints of fatigue.  

On VA psychiatric examination in July 1997, the veteran 
reported that he had difficulty falling asleep, but once 
asleep, he would sleep from 7 to 10 hours a night.  The 
veteran stated that he did not feel like getting up when he 
awoke.  The veteran reported that he worked full-time as a 
supervisor for a construction firm, and that he was a 
commander of the VFW.  On examination, the veteran was fairly 
neat and tidy in his appearance.  He was alert, cooperative, 
coherent, relevant, and appropriate.  His attention was 
gained and maintained without difficulty.  The veteran was 
not depressed, and he denied any suicidal or homicidal 
ideations.  There was no evidence of delusions or 
hallucinations, and his sensorium was clear.  The veteran's 
insight and judgment were fair.  The examiner offered no 
diagnosis and rendered a Global Assessment of Functioning 
(GAF) score of 60 to 70.  

On VA general examination in August 1997, the veteran 
reported that he worked as a project supervisor in a 
construction firm, and that he had not lost any time at work 
because of illness since 1995.  The veteran's complaints 
included myalgia, multiple red spots all over his body from 
time to time, and a rash over the left posterior lower ribs, 
left foot, and left thigh.  On examination, there were 
macular erythematous lesions measuring 4 inches in length and 
2 inches in diameter over the left lower posterior ribs and 
two 5 mm macular erythematous lesions over the left thigh.  
There were scars from previous lesions over the left foot and 
right thigh.  One skin tag was present on each axillary area.  
There was a 13/4 inch long by 1/2 inch diameter, almost healed, 
second degree burn scar over the left dorsal forearm.  The 
veteran's respiratory and cardiovascular systems were 
essentially normal.  Lymphatic and hemic systems were normal 
and no adenopathy was noted.  There was some nasal 
congestion, but the posterior pharyngeal wall was not 
congested.  There was no abnormality of the endocrine system.  
For musculoskeletal system, the examiner indicated that the 
second degree burn scar on the left forearm was almost 
healed.  The examiner recommended that the veteran be given a 
VA dermatological examination for his recurrent macular 
erythematous lesions.  The diagnoses included fatigue - 
undiagnosed illness; macular erythematous lesions over the 
trunk and lower extremities, of three weeks duration; solar 
lentigo on shoulder, and multiple cherry angiomas.  

By letter dated in January 1999, the veteran was requested to 
provide any additional medical records, and any lay 
statements from friends, family, or acquaintances who have 
observed how his fatigue affected him, or any other 
information which he believed was relevant to his claim.  The 
veteran was asked to provide a statement from his employer as 
to how his fatigue affected his work, to include time lost, 
job concessions, job performance and whether medical 
treatment has been sought, as well as evidence of any change 
in his appearance, physical abilities, and mental or 
emotional attitude.  

VA outpatient records from 1994 to 1996 show treatment 
primarily for sinus problems.  The records do not show any 
complaints or abnormalities referable to any skin problems or 
fatigue.  

On a VA general examination in March 1999, the examiner 
indicated that he had reviewed the claims file in connection 
with the examination.  The veteran's complaints included 
fatigue, and difficulty getting up in the morning.  The 
veteran worked as a supervisor for a construction company, 
and he reported that he was sometimes late for work.  The 
veteran reported that he had a transient rash, which was not 
present on the current examination.  The veteran reported a 
history of sinusitis and frontal headaches, but said that his 
headaches had regressed since his sinus surgery.  The veteran 
reported occasional congestion for which he used a nasal 
spray.  On examination, the veteran was alert and well 
oriented.  Cardiovascular and respiratory systems were 
essentially normal.  There was no evidence of erythema or 
tonsillar hypertrophy.  The submandibular lymph nodes were 
normal, and there were no lymphadenopathy, thyromegaly, or 
carotid bruits.  In his assessment, the examiner commented 
that the veteran seemed fatigued, which was entirely a 
subjective feeling, and that it (fatigue) could not be 
objectively determined.  The examiner opined, in part, that 
the veteran's fatigue was secondary to his exposure in the 
Gulf War.  

On VA general examination in May 1999, the veteran reported 
experiencing severe fatigue since returning from the Gulf, 
and a skin problem involving a patchy rash on his trunk and 
lower right leg, which the examiner noted was not present 
today.  On examination, the veteran was alert and well 
oriented.  His skin was normal in appearance.  The examiner 
noted that the records showed a history of a skin rash on a 
prior VA examination in August 1997.  There were two scars 
over the left foot and right thigh from previous lesions.  
There were no scars or deformities involving the veteran's 
head or face.  Cardiovascular and musculoskeletal systems 
were essentially normal, and there was no evidence of any 
skin abnormality.  The lymphatic system was normal, and there 
was no evidence of lymphadenopathy or thyromegaly.  The 
veteran's cranial nerves were intact.  The examiner noted 
that the veteran showed mild memory loss, and could not 
remember his surgery dates or specific details of his medical 
history.  Cerebellum examination for gait, stance, and 
coordination were all normal.  The veteran's behavior, 
comprehension, coherence of response, and emotional reaction 
were all normal.  There were no signs of depression.  In his 
diagnoses, the examiner indicated that the veteran's fatigue 
was undiagnosable at this time.  The examiner also noted that 
while a skin disorder was not present on current examination, 
the veteran reported that he had a recurrent skin rash which 
was not diagnosed.  The examiner indicated that on review of 
the record, a skin rash was noted on VA examination in August 
1997.  In summary, the examiner concluded, in part, that 
there were three undiagnosed illnesses summarized in his 
general work sheet, including a skin disorder and fatigue.  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service, during a period of war.  38 
U.S.C.A. § 1110 (West 1991).  

Alternatively, service connection may be granted upon a 
showing of a chronic disease in service.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Moreover, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
A well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  38 U.S.C.A. § 5107 provides that the claimant's 
submission of a well-grounded claim gives rise to the VA's 
duty to assist him in the development of facts pertinent to 
his claim.  If he has not presented a well-grounded claim, 
his appeal must fail, and there is no further duty to assist 
him in the development of the claim.  

In order for a claim to be well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
condition and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  

Although a claim need not be conclusive, 38 U.S.C.A. §  5107 
provides that the claim must be accompanied by evidence in 
order to be considered well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In a claim for service 
connection, this generally means that evidence must be 
presented which in some fashion links the claimed disability 
to a period of military service, or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  

Claims concerning symptoms as chronic disabilities from an 
undiagnosed illness

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, 13 Vet App 205 (1999) 
(per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation: (Note: As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:  

  (a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:  
  (i)	became manifest either during 
active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 
  (ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.  
  (2)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.  
  (3)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.  
  (4)  A chronic disability resulting 
from an undiagnosed illness referred to 
in this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.  
  (5)  A disability referred to in this 
section shall be considered service- 
connected for purposes of all laws of the 
United States.  
  (b)  For the purposes of paragraph 
(a)(1) of this section, signs or symptoms 
which may be manifestations of 
undiagnosed illness include, but are not 
limited to:  
  (1)  Fatigue  
  (2)  Signs or symptoms involving skin  
  (3)  Headache  
  (4)  Muscle pain  
  (5)  Joint pain  
  (6)  Neurologic signs or symptoms  
  (7)  Neuropsychological signs or 
symptoms  
  (8)  Signs or symptoms involving the 
respiratory system (upper or lower)  
  (9)  Sleep disturbances  
  (10)  Gastrointestinal signs or 
symptoms  
  (11)  Cardiovascular signs or symptoms  
  (12)  Abnormal weight loss  
  (13)  Menstrual disorders.  
  (c)  Compensation shall not be paid 
under this section:  
  (1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or  
  (2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or  
  (3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs.  
  (d)  For purposes of this section:  
  (1)  The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War.  
  (2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.  

38 C.F.R. § 3.317 (1999).  

In order to establish a well-grounded claim pursuant to 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant need only 
present some evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) "who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) 
which "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001"; and (4) that such 
symptomatology "[b]y history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis." 38 C.F.R. § 3.317(a).  See Neumann v. West, No. 
98-1410 (U.S. Vet. App. July 21, 2000).

Analysis
Chronic Fatigue Syndrome

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that he was ordered to active duty for 
operation Desert Storm/Shield, and that he served in 
southwest Asia from February 2 to May 5, 1991.  Based on this 
evidence and for purposes of analysis under 38 C.F.R. § 3.317 
(1999), the Board finds that the veteran had active military 
service in the Southwest Asia theater of operations during 
the Gulf War.  

VA regulations define what a diagnosis of chronic fatigue 
syndrome requires:

  (a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires:  
  (1) new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and 
  (2) the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and  
  (3) six or more of the following:  
  (i) acute onset of the condition,  
  (ii) low grade fever,  
  (iii) nonexudative pharyngitis,  
  (iv) palpable or tender cervical or 
axillary lymph nodes,  
  (v) generalized muscle aches or 
weakness,  
  (vi) fatigue lasting 24 hours or longer 
after exercise,  
  (vii) headaches (of a type, severity, 
or pattern that is different from 
headaches in the pre-morbid state),  
  (viii) migratory joint pains,  
  (ix) neuropsychologic symptoms,  
  (x) sleep disturbance.  

38 C.F.R. § 4.88a (1999).  

While the service medical records show that the veteran 
complained of joint pain during active duty, a sign of 
chronic fatigue syndrome, he has submitted no competent 
medical evidence of a current diagnosis of chronic fatigue 
syndrome.  The lay evidence in the form of the veteran's 
written statements do not constitute probative evidence 
sufficient to connect any current disability with service or 
postservice symptoms.  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinion of a witness skilled in the 
particular science, art, or trade is needed to establish a 
well grounded claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Without competent evidence of current diagnosis of 
chronic fatigue syndrome, there is no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is noted, 
incidentally, that a diagnosis of chronic fatigue syndrome 
requires evidence that the fatigue is severe enough to reduce 
daily activity to less than 50 percent of the usual level for 
at least six months.  Despite being asked to submit evidence 
documenting the effect of fatigue on his general functioning, 
the veteran has failed to do so.  Accordingly, the veteran's 
claim must be denied as not well grounded.  

Fatigue as a Chronic Disability
Resulting from an Undiagnosed Illness

The veteran's claim concerning service connection for fatigue 
as a chronic disability resulting from an undiagnosed illness 
is well grounded.  As noted above, the claims file indicates 
that the veteran served in the Southwest Asia Theater of 
operations during the Gulf War.  He has complained of 
symptoms of fatigue since his return from his active duty in 
the Gulf which is within his competence to know, and there is 
a diagnosis of fatigue due to an undiagnosed illness.  
Therefore, the Board finds the veteran's claim concerning 
service connection for fatigue as a chronic disability 
resulting from an undiagnosed illness is well grounded.  

The veteran asserts that he has experienced chronic fatigue 
since returning home from the Gulf in 1991.  Although the 
veteran was examined by VA on several occasions during the 
pendency of this appeal, the examiners have not been able to 
attribute his fatigue to any clear etiological disorder.  In 
fact, three VA physicians have concluded that the veteran's 
chronic fatigue was due to an undiagnosed illness as a result 
of his service in southwest Asia.  However, the applicable 
criteria also require that the condition be manifest to a 
compensable degree not later than December 31, 2001 in order 
for service connection to be granted.  

The criteria for rating chronic fatigue syndrome are most 
closely analogous to fatigue as an undiagnosed illness.  The 
criteria as found in 38 C.F.R. Part 4, Diagnostic Code 6354 
(1999) are as follows:

6354 Chronic Fatigue Syndrome (CFS):
    Debilitating fatigue, cognitive impairments (such as 
inability to
     concentrate, forgetfulness, confusion), or a combination 
of other
     signs and symptoms:
    Which are nearly constant and so severe as to restrict          
     routine daily activities almost completely and which
     may occasionally preclude self-care................... 
100
    Which are nearly constant and restrict routine daily              
     activities to less than 50 percent of the pre-illness
     level, or; which wax and wane, resulting in periods of
     incapacitation of at least six weeks total duration
     per year..............................................60
    Which are nearly constant and restrict routine daily              
     activities to 50 to 75 percent of the pre-illness
     level, or; which wax and wane, resulting in periods of
     incapacitation of at least four but less than six
     weeks total duration per year.........................40
    Which are nearly constant and restrict routine daily              
     activities by less than 25 percent of the pre-illness
     level, or; which wax and wane, resulting in periods of
     incapacitation of at least two but less than four
     weeks total duration per year.........................20
    Which wax and wane but result in periods of                      
     incapacitation of at least one but less than two weeks
     total duration per year, or; symptoms controlled by
     continuous medication.................................10
    Note: For the purpose of evaluating this disability, the 
condition
     will be considered incapacitating only while it requires 
bed rest
     and treatment by a physician.

There is no evidence that the veteran's fatigue has required 
medication or that it has caused incapacitation such that bed 
rest of at least one but less than two weeks per year has 
been required.  At the VA examination in May 1999, under the 
history of what medications the veteran was taking, the 
physician reported that "The patient could not give any 
medications at this point."  In addition, all evidence 
points to the fact that the veteran is functional and is able 
to pursue a full time job.  Despite being asked to provide a 
statement from his employer as to how his fatigue affected 
his work, to include time lost, he has not provided any such 
information.  As such, the evidence is not supportive of the 
presence of fatigue to a compensable degree.

Skin Disorder (Solar Lentigo/Cherry Angiomas)
on a Direct Basis

With regard to the issue of service connection for a skin 
disorder, manifested by solar lentigo and multiple cherry 
angiomas, the Board finds that the claim is not well 
grounded.  The veteran has failed to present any competent 
evidence that his recurring solar lentigo and multiple cherry 
angiomas had its onset in service.  The veteran, as a lay 
person, is not competent to offer an opinion regarding the 
question of medical causation or etiology.  Espiritu.  The 
matter of assigning an etiology to any currently existing 
chronic disability involves a medical determination.  As 
such, competent medical evidence is required to fulfill the 
well-grounded claim requirement.  Lathan v. Brown, 7 Vet. 
App. 359 (1995).  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As a claim that is not well-grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the appeal regarding the claim of service 
connection for a skin disorder, manifested by solar lentigo 
and multiple cherry angiomas is denied.  

Skin Disorder (Solar Lentigo/Cherry Angiomas)
Resulting from an Undiagnosed Illness

The Board notes that the veteran underwent a skin examination 
for VA purposes, in September 1997.  After documenting the 
veteran's symptoms on examination, the VA examiner diagnosed 
the veteran as having, in pertinent part, solar lentigos on 
his shoulders and multiple cherry angiomas, known clinical 
diagnoses.  The examiner commented that these skin disorders 
are generally considered to be a family trait, and not 
related to environmental or chemical-type factors.  In light 
of this, the Board finds that the veteran has not established 
the evidence necessary for service connection for a skin 
disorder, manifested by solar lentigos and multiple cherry 
angiomas, as a chronic disability resulting from an 
undiagnosed illness.  Therefore, service connection is 
denied.  

Timeliness of Substantive Appeal
Lumbar Strain & Polyarthralgia (Body Aches)

The VA appeals process is established by 38 U.S.C. § 7105.  
Paragraph (a) provides that "[a]ppellate review will be 
initiated by a Notice of Disagreement and completed by a 
Substantive Appeal after a Statement of the Case (SOC) is 
furnished as prescribed in this section."  See also 38 
C.F.R. § 20.200.  

After the agency of original jurisdiction has prepared the 
required SOC directed by paragraph (d)(1), and submitted it 
to the claimant and to the claimant's representative, the 
claimant is afforded sixty days to respond by filing a 
"formal appeal."  38 U.S.C. § 7105.  Further, 38 U.S.C. 
§ 7108 (West 1991) provides that "[a]n application for 
review on appeal shall not be entertained unless it is in 
conformity with this chapter."  

Except in the case of simultaneously 
contested claims, a Substantive Appeal 
must be filed within 60 days from the 
date that the agency of original 
jurisdiction mails the Statement of the 
Case to the appellant, or within the 
remainder of the 1-year period from the 
date of mailing of the notification of 
the determination being appealed, 
whichever period ends later.  The date of 
mailing of the Statement of the Case will 
be presumed to be the same as the date of 
the Statement of the Case and the date of 
mailing the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter 


for purposes of determining whether an 
appeal has been timely filed.  

38 C.F.R. § 20.302(b) (1999).

VA regulations specify that a Substantive Appeal consists of 
a properly completed VA Form 9 "Appeal to the Board of 
Veterans' Appeals" or correspondence containing the 
necessary information.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202.  

An extension of the 60-day period for 
filing a Substantive Appeal, or the 60-
day period for responding to a 
Supplemental Statement of the Case (SSOC) 
when such a response is required, may be 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the SSOC.  The 
request for extension must be filed with 
the VA office from which the claimant 
received notice of the determination 
being appealed, unless notice has been 
received that the applicable records have 
been transferred to another VA office.  A 
denial of a request for extension may be 
appealed to the Board.  

38 C.F.R. § 20.303 (1999).

In the instant case, service connection was established for 
body aches (later recharacterized as polyarthralgia) by 
rating action in February 1995.  The claim of service 
connection for a low back disorder was deferred at that time, 
but was subsequently service connected by rating action in 
June 1995.  The veteran was notified of each of these 
decisions by letters dated March 3, 1995, and June 16, 1995, 
respectively.  In a Substantive Appeal for additional issues 
denied by the RO in February 1995, the veteran referred to 
problems he was having with his back and with joint pain.  
The RO interpreted the veteran's statements as a notice of 
disagreement as to the ratings assigned for lumbar strain and 
body aches.  A Statement of the Case (SOC) for these two 
issues was promulgated on October 13, 1995.  The enclosure 
letter informed the veteran that he had to file a Substantive 
Appeal within 60 days from the date of the SOC, or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying him of the action from which he was 
appealing.  The letter emphasized that if he did not timely 
file a Substantive Appeal with this period, his case would be 
closed.  No further correspondence or argument addressing 
these two issues was received from the veteran until he 
appeared at a personal hearing at the RO in July 1996.  

Pursuant to the cited regulations, the veteran's Substantive 
Appeal with respect to the rating assigned polyarthralgia 
(formerly body aches) would have had to have been filed with 
the RO no later than March 2, 1996 (one-year from the date of 
mailing of notification of the February 1995 rating action) 
in order for it to be timely.  Similarly, the veteran's 
Substantive Appeal with respect to the rating assigned 
chronic lumbar strain would have had to have been filed with 
the RO no later than June 15, 1996 in order for it to be 
timely.  The evidence in this case is clear and unambiguous.  
The cover letter to the October 1995 SOC informed the veteran 
that he had to respond within 60 days, or within the 
remainder of the 1-year period from the date of the letter 
notifying him of the action that he was appealing in order to 
perfect his appeal.  The veteran did not respond within the 
required time periods, nor does the record show that the SOC 
was returned by the U.S. Postal Service.  

The Board remanded the issue to the RO in October 1998 so 
that the RO could address the question of the timeliness of 
the veteran's Substantive Appeal.  While the RO did not 
specifically address the issue of the timeliness of the 
Substantive Appeal, the veteran was subsequently assigned 
increased ratings for chronic lumbar strain and 
polyarthralgia, effective from July 31, 1996, the date of the 
personal hearing, which was considered by the RO as the date 
of a reopened claim for an increased rating.  This was 
explained to the veteran in a letter from the RO in August 
1999.  

However, because the RO did not specifically adjudicate the 
issue of whether the veteran perfected a timely appeal, or 
undertake any additional due process development, the issue 
remained unresolved.  Therefore, the veteran was notified by 
letter in May 2000 that the Board would consider the issue of 
the timeliness of his Substantive Appeal.  The veteran and 
his representative were notified that they could submit 
evidence or argument on this matter, and could request a 
hearing.  The veteran did not respond or offer any 
explanation as to why he did not perfect an appeal to the 
October 1995 SOC.  

Inasmuch as a Substantive Appeal was not filed within 60 days 
after the issuance of the October 1995 SOC, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determinations being appealed, and 
because no extension to file a Substantive Appeal was filed 
prior to expiration of the appeal periods, the veteran's 
appeal of the propriety of the ratings assigned for service-
connected polyarthralgia, multiple joints (formerly body 
aches), and chronic lumbar strain are untimely and the 
determinations became final.  38 U.S.C. § 7105; 38 C.F.R. 
§ 20.1103.  


ORDER

As a well-grounded claim of service-connection for chronic 
fatigue syndrome has not been presented, the appeal is 
denied.  

Service connection for fatigue as a chronic disability 
resulting from an undiagnosed illness is denied.

As a well-grounded claim of service-connection for a skin 
disorder, manifested by solar lentigo and multiple cherry 
angiomas on a direct basis has not been presented, the appeal 
is denied.  

As a well-grounded claim of service-connection for a skin 
disorder, manifested by solar lentigo and multiple cherry 
angiomas, as a chronic disability resulting from an 
undiagnosed illness has not been presented, the appeal is 
denied.  

As a timely Substantive Appeal was not filed as to the 
propriety of the rating assigned service-connected 
polyarthralgia due to undiagnosed illness, the appeal is 
dismissed.  

As a timely Substantive Appeal was not filed as to the 
propriety of the rating assigned service-connected chronic 
lumbar strain, the appeal is dismissed.  


REMAND

Regarding the issues of increased ratings for the veteran's 
service-connected lumbar strain, degenerative arthritis of 
the right knee, left knee, right shoulder, and right elbow, 
the Board finds that additional development must be 
accomplished prior to further consideration of the appeal of 
these issues.  

As noted previously, the Board remanded the appeal to the RO 
for additional development in October 1998, in part, to 
determine the degree, if any, of functional impairment 
resulting from the service-connected disabilities.  Although 
the veteran was examined by VA in March and May 1999, the 
examiners did not provide sufficiently detailed information 
to assess the degree of functional impairment under the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Specifically, the Board directed that an examination be 
conducted which met the requirements of DeLuca concerning the 
degree of functional impairment or industrial incapacity due 
to pain on use, weakness, excess fatigability, or 
incoordination.  The Board requested that the VA examiner 
express the degree of functional impairment found in the 
lumbar spine and any other joints which are service 
connected, in terms of the degree of additional range-of-
motion loss or ankylosis due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca.  Additionally, because the Codes used to rate 
the veteran's low back, right knee, left knee, right 
shoulder, and right elbow disabilities are cast in large 
measure in terms of limitation of motion, any examination for 
rating purposes must be expressed in terms of the degree of 
additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca.  The examiner's comments concerning DeLuca 
considerations on the March and May 1999 VA examination 
reports were not responsive to the questions posed.  
Moreover, the examiner did not express the degree of any 
possible functional impairment in terms of additional range 
of motion loss.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  

The Board stresses to the veteran the need to appear for the 
requested examinations.  Although the VA has a duty to assist 
the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).

Regarding the issue of service connection for a skin rash, 
manifested by macular erythematous lesions as a chronic 
disability resulting from an undiagnosed illness, the Board 
notes that this issue has not been specifically adjudicated 
by the RO.  In order to avoid piecemeal adjudication of the 
veteran's claim for service connection for a skin disability 
as a manifestation of an undiagnosed illness, the issue is 
being Remanded to the RO for their initial consideration. 

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

Although further delay is regrettable, the veteran must be 
afforded another VA examination which fully complies with the 
Board's instructions below.  To ensure that VA has met its 
duty to assist the claimant in developing the facts pertinent 
to his claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected lumbar strain and 
degenerative arthritis of the right knee, 
left knee, right shoulder, and right 
elbow since 1999.  Based on his response, 
the RO should attempt to obtain copies of 
all such records from the identified 
treatment sources, and any additional VA 
records not already obtained, and 
associate them with the claims folder.   

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his low back, right 
knee, left knee, right shoulder, and 
right elbow disabilities.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for 
review, and all indicated tests and 
studies should be accomplished.  The 
clinical findings and reasons upon which 
any opinion is based should be clearly 
set forth.  The answers to the following 
questions should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
No instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  

I.  The examiner should detail the 
degree of range of motion of the 
lumbar spine, right knee, left knee, 
right shoulder, and right elbow, and 
what is considered normal range of 
motion for each joint in degrees.  
For VA purposes, normal range of 
motion of the shoulder is from zero 
to 180 degrees (flexion/abduction); 
the knee is from zero degrees 
(extension) to 140 degrees 
(flexion); and for the elbow, from 
zero to 145 degrees (flexion), and 
from zero to 90 degrees (external 
and internal rotation).  38 C.F.R. 
§ 4.71, Plates I & II (1999).  

II.  The examiner should indicated 
whether there is listing of the 
whole spine to the opposite side, 
positive Goldthwaite's sign, 
abnormal mobility on forced motion, 
or muscle spasm on extreme forward 
bending.  The examiner should note 
whether there is any instability of 
the knees or shoulder.  If so, the 
degree of same should be indicated.

III.  The examiner should determine 
whether the low back, right knee, 
left knee, right shoulder, or right 
elbow exhibits weakened movement, 
excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

IV.  Lastly, the examiner should 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
low back, right knee, left knee, 
right shoulder, or right elbow is 
used repeatedly over a period of 
time.  This determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

3.  The RO should inform the veteran that 
it will consider the issue of entitlement 
to service connection for a skin 
condition characterized by macular 
erythematous lesions as a manifestation 
of an undiagnosed illness.  The veteran 
should also inform the veteran of the 
requirements of a well grounded claim for 
this condition and provide him with any 
additional information furnished 
veteran's applying for service connection 
based on an undiagnosed disability.  
After giving the veteran a reasonable 
period to respond, the RO should 
adjudicate the claim and follow the usual 
due process procedures.  In the event the 
claim is unfavorable to the veteran, he 
should be notified of the need to file a 
substantive appeal to the Supplemental 
Statement of the Case if the Board is to 
adjudicate this matter.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected 
disabilities have been provided by the 
examiners and whether the examiners have 
responded to all questions posed.  If the 
reports do not include adequate responses 
to the specific opinions requested, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999).  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's increased rating 
claims.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date of the examinations and the 
addresses to which the examination 
notifications were sent should be 
included in the claims folder.  If the 
veteran fails to appear for any 
examination, consideration should be 
given to the whether the claim should be 
adjudicated under 38 C.F.R. § 3.655.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


